DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In amendments dated 1/31/2022, applicant(s) amended claims 1 – 6, 8 and 9.  Claims 1 – 9 are still pending in this application. 

Response to Arguments

In the remarks on page 8 of 15 the applicant notes that the title have been amended to overcome the prior objections.  In view of the amendments to the title the prior objections regarding the title is hereby withdrawn.
In the Remarks on page 6 the Applicant notes that claims 1 - 9 have been amended to overcome the prior 35 USC §101 judicial rejections. In view of the amendments and updated Revised Patent Subject Matter Eligibility Guidance (January 7th, 2019) the prior 35 USC §101 judicial rejections are hereby withdrawn.
Applicant’s arguments with respect to claims 1 - 9 have been considered but are moot because the new ground of rejection does not rely on any new reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sripadarao et al. (U.S PreGrant Publication No. 2015/0063708 A1, hereinafter ‘Sripadarao’) in view of Ishida (U.S PreGrant Publication No. 2020/0076963 A1, hereinafter ‘Ishida’).

With respect to claim 1, Sripadarao teaches an image processing apparatus (e.g., a host PC 320, ¶0035) for dividing an image region represented by digital image data into a plurality of subregions (e.g., for dividing an digital image into a plurality of windows, ¶0010, ¶0030), comprising: 
an image processor (e.g., a digital signal processor, ¶0010) configured to analyze the digital image data to detect a first object or a second object forming the first object in the image region represented by the digital image data (e.g., configured to analyze the digital image to detect object(s), ¶0021, ¶0024), 
analyze the digital image data to determine a first object region that entirely surrounds the detected first object or a second object region that entirely surrounds the detected second object in the or the second object region (e.g., analyze the digital image to determine a face that entirely surround the detected object(s), ¶0029, Figs. 1, 2, 2A; and then divide the digital image into the plurality of windows and perform edge detection on each window, ¶0012, ¶0019, ¶0024, ¶0030 - ¶0031), 
determines whether a combined region of the one of the subregions and an adjacent one of the subregions that is adjacent to the one of the subregions has a size that is equal to or smaller than a predetermined maximum size (e.g., determine if the plurality of windows has a size that is equal or beneath a threshold; said threshold can be a maximum size, ¶0031, ¶0044, ¶0053, Claim 5), and 
combines the one of the subregions and the adjacent one of the subregions to form a subregion of the subregions in response to determining that the combined region has a size that is equal to or smaller than the maximum size (e.g., detected object windows may be provided to a graphic unit 332, which may be used for example to create a composite (combined) image that includes the original image with highlighting applied to detected objects, ¶0036, Figs. 5); and a communicator (e.g., a peripheral device, ¶0055); but fails to teach that said communicator  is specifically configured to communicate with a printing apparatus via a communication network to send a sectional image data corresponding to the subregions to the printing apparatus.  
However, in the same field of endeavor of detecting objects and analyzing image data, Ishida  teaches: a communicator (e.g., A communication control unit 207, Fig. 2) configured to communicate with a printing apparatus via a communication network to send a sectional image data corresponding to subregions to the printing apparatus via the communication network (e.g., configured to communicate with a print apparatus via a network 7 to send an arranged image data to the via the network, ¶0095, ¶0134).


With respect to claim 2, Sripadarao in view of Ishida teaches the image processing apparatus according to claim 1, wherein the image processor is configured to divide the image region in accordance with a maximum size for determining each subregion of the subregions, the maximum size being a size set by a user or a size corresponding to a maximum print medium width printable by the printing apparatus (e.g., dividing the image data according to a maximum size for classifying object of interest, ¶0019, Claim 5).

With respect to claim 8, this is a method claim corresponding to the apparatus claim 1.  Therefore, this is rejected for the same reasons as the apparatus claim 1.

With respect to claim 9, arguments analogous to claim 1 are applicable.  The use of a non-transitory computer-readable medium executed by at least a processor as described in claim 1 is explicitly taught by ¶0011 and/or ¶0067 of Sripadarao.

Claims 3 - 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sripadarao in view of Ishida and further in view of Kishi (U.S PreGrant Publication No. 2006/0087700 A1, previously cited in an Office Action dated 10/29/2021, hereinafter ‘Kishi’).


However, Kishi teaches: wherein the image processor is configured to, when a particular subregion included among the subregions and not containing the second object region exceeds the maximum size, further divide the particular subregion not containing the second object region so as not to exceed the maximum size (e.g., when a specific partial image data from the plurality of partial image data units is not containing the eye, an operator has an option to cancel the printing operation for the region, but set the printing operation for the region to be printed, ¶0085, Figs. 5 – 9 & 14; so it means that the operator can manipulate and divide until at least a region, to be printable, until doesn’t exceed maximum print size).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the host PC of Sripadarao in view of Ishida as taught by Kishi since Kishi suggested in ¶0085 and Figs. 5 – 9 & 14 that such modification would allow the operator adjust/modify any error to divide in order to save/reduce resources or consumables. 

With respect to claim 4, Sripadarao in view of Ishida teaches the image processing apparatus according to claim 2, but neither of them teaches: wherein the image processor is configured to, when the first object region is equal to or smaller than the maximum size, divide the image region such that one of the subregions contains the first object region and or the second object region.
However, Kishi teaches: wherein the image processor is configured to, when the first object region is equal to or smaller than the maximum size, divide the image region such that one of the subregions e.g. if partial image data unit corresponding to the face doesn’t exceed the maximum print size, divide the image such that any of the partial image data contain the face and the eyes, ¶0056, Figs. 7- 9, 11A/11B).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the host PC of Sripadarao in view of Ishida as taught by Kishi since Kishi suggested in ¶0056 and Figs. 7- 9, 11A/11B that such modification would ensure that the first object is not between 2 or more divided partial images and keep the printing speed in optimal condition.

With respect to claim 5, Sripadarao in view of Ishida teaches the image processing apparatus according to claim 2, but neither of them teaches: wherein the image processor is configured to, when the first object region exceeds the maximum size, detect the one second object in the first object, determine a position of the detected one second object in the image region, and in accordance with the determined position of the second object in the image region, divide the image region such that any of the subregions includes the second object.
However, Kishi teaches: wherein the image processor is configured to, when the first object region exceeds the maximum size, detect the at least one second object in the first object, determine a position of the detected one second object in the image region, and in accordance with the determined position of the second object in the image region, divide the image region such that any of the subregions includes the second object region (e.g., if the region corresponding to the face exceeds the maximum print size, the operator can adjust or manipulate the position and ensure that the eyes are in the detected face, and divide the regions so that any of the regions includes at least the eyes, Figs. 6 & 7, ¶0058, ¶0062).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the host PC of Sripadarao in view of Ishida as 

With respect to claim 6, Sripadarao in view of Ishida and further in view of Kishi teaches the image processing apparatus according to claim 5, wherein Kishi teaches wherein the image processor is configured to, when the at least one second object includes two or more second objects, the at least one second object region includes two or more second object regions, the image processor detects the two or more second objects in the first object, and it is possible to construct in the image region a particular region containing the two or more second object regions and not exceeding the maximum size, divide the image region to determine the particular region as one second object region of the at least one second object region (e.g. it depends on whenever the eyes are included in the partial image data, and if this exceed the print size, the operator can adjust, change or manipulate the position in order to be below the print size and divide after preventing from being divided into different regions, ¶0084 - ¶0089, ¶0118).

With respect to claim 7, , Sripadarao in view of Ishida teaches the image processing apparatus according to claim 1, but neither of them teaches wherein the first object is a face, and the second object is at least any of an eye, a nose, and a mouth.
However, Kishi teaches wherein the first object is a face, and the second object is at least any of an eye, a nose, and a mouth (e.g., the first item detected is the face and then the second item are the eyes, ¶0052, ¶0062, Fig. 3A).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the host PC of Sripadarao in view of Ishida as .

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481. The examiner can normally be reached 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674